Tamir Biotechnology, Inc. 8-K Exhibit 3.1 CERTIFICATE OF THE DESIGNATIONS, POWERS, PREFERENCES AND RIGHTS OF THE SERIES A CONVERTIBLE PREFERRED STOCK (par value $.001 per share) of TAMIR BIOTECHNOLOGY, INC. a Delaware Corporation Pursuant to Section 151 of the General Corporation Law of the State of Delaware The undersigned DOES HEREBY CERTIFY that the following resolution was duly adopted by the Board of Directors (the “Board of Directors”) of Tamir Biotechnology, Inc., a Delaware corporation (the “Corporation”). RESOLVED, that one series of a class of authorized preferred stock, $.001 par value, of the Corporation is hereby created and that the designations, powers, preferences and relative, participating, optional or other special rights of the shares of such series, and qualifications, limitations or restrictions thereof, are hereby fixed as follows (this instrument hereinafter referred to as the “Designation”): 1Number of Shares and Designations.10,000 shares of the preferred stock, $.001 par value, of the Corporation are hereby constituted as a series of preferred stock of the Corporation designated as Series A Convertible Preferred Stock (the “Series A Preferred Stock”). 2.Dividend Provisions.Subject to the rights of any other series of Preferred Stock that may from time to time come into existence, the holders of shares of Series A Preferred Stock shall be entitled to receive dividends, out of any assets legally available therefor, ratably with any declaration or payment of any dividend with holders of the Corporation’s common stock, $.001 par value per share (“Common Stock”), or other junior securities of the Corporation, when, as and if declared by the Board of Directors, based on the number of shares of Common Stock into which each share of Series A Preferred Stock is then convertible. 3.Rank.The Series A Preferred Stock shall rank: (i) prior to all of the Corporation’s Common Stock; (iii) prior to any class or series of capital stock of the Corporation hereafter created not specifically ranking by its terms senior to or on parity with the Series A Preferred Stock (“Junior Securities”); and (iv) on parity with any class or series of capital stock of the Corporation hereafter created specifically ranking by its terms on parity with the Series A Preferred Stock (the “Parity Securities”), in each case as to the distribution of assets upon liquidation, dissolution or winding up of the Corporation. 4.Liquidation Preference. (a)Upon any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary (“Liquidation”), the holders of record of the shares of the Series A Preferred Stock shall be entitled to receive, immediately after any distributions to Senior Securities required by the Corporation’s Certificate of Incorporation and any certificate(s) of designation, powers, preferences and rights, and before and in preference to any distribution or payment of assets of the Corporation or the proceeds thereof may be made or set apart for the holders of Junior Securities or Common Stock, an amount in cash equal to $.001 per share (subject to adjustment in the event of stock splits, combinations or similar events).If, upon such Liquidation, the assets of the Corporation available for distribution to the holders of Series A Preferred Stock and any Parity Securities shall be insufficient to permit payment in full to the holders of the Series A Preferred Stock and Parity Securities, then the entire assets and funds of the Corporation legally available for distribution to such holders and the holders of the Parity Securities then outstanding shall be distributed ratably among the holders of the Series A Preferred Stock and Parity Securities based upon the proportion the total amount distributable on each share upon liquidation bears to the aggregate amount available for distribution on all shares of the Series A Preferred Stock and of such Parity Securities, if any. (b)Upon the completion of the distributions required by Section 4(a), if assets remain in the Corporation, they shall be distributed to holders of Common Stock and Junior Securities in accordance with the Corporation’s Certificate of Incorporation and any certificate(s) of designation, powers, preferences and rights. (c)Neither the consolidation nor merger of the Corporation into or with another corporation or corporations, nor the merger or consolidation of another corporation or corporations with or into the Corporation, nor a reorganization of the Corporation, nor the purchase or redemption of all or part of the outstanding shares of any class or series of capital stock of the Corporation, nor a sale or transfer of the property and business of the Corporation as, or substantially as, an entirety, shall be deemed a liquidation, dissolution or winding up of the affairs of the Corporation, whether voluntary or involuntary, within the meaning of this Section 4. 5.Redemption.The Series A Preferred Stock is not redeemable. 6.Conversion. (a)From and after the Conversion Date (as defined in Section 6(b)), each share of Series A Preferred Stock shall automatically, without any further action of the holders thereof or the Corporation being required, be converted (the “Conversion”) into and be deemed and treated for all purposes to represent ownership of that number of fully paid and nonassessable shares of Common Stock equal to the product of (i) one (1), and (ii) the conversion rate in effect at the time of Conversion, determined as hereinafter provided (the “Conversion Rate”).The Conversion Rate shall initially be 17,718.52 and shall be subject to adjustment from time to time as set forth below. 2 (b)For the purposes hereof, “Conversion Date” means the close of business on the date that the Corporation files with the Secretary of State of the State of Delaware an amendment to the Corporation’s Certificate of Incorporation increasing the authorized number of shares of Common Stock and/or effecting a reverse stock split of the Common Stock so that the Corporation has a sufficient number of authorized and unissued shares of Common Stock so as to permit the conversion of all outstanding shares of the Series A Preferred Stock and the conversion or exercise, as applicable, of all other outstanding shares of the Corporation’s preferred stock, stock options, warrants, convertible debt and all other convertible securities of the Corporation. (c)After the Conversion Date, each certificate representing Series A Preferred Stock (i) shall automatically represent the number of shares of Common Stock into which such Series A Preferred Stock has been converted pursuant to the provisions of Section 6(a) and (ii) at the option of the holder thereof, may be surrendered for exchange for a certificate or certificates for that number of shares of Common Stock into which such Series A Preferred Stock has been converted pursuant to the provisions of Section 6(a).Each certificate for Series A Preferred Stock so surrendered shall be accompanied by written notice to the Corporation stating the name or names (with addresses) in which the certificate or certificates for Common Stock issuable pursuant to such exchange shall be issued and shall, unless the Common Stock issuable on exchange are to be issued in the same name as the registration of such certificate, be duly endorsed by, or be accompanied by stock powers, duly endorsed for transfer in form satisfactory to the Corporation duly executed by the holder.The Corporation shall pay any and all transfer taxes that may be payable in respect of the issuance or delivery of Common Stock on exchange of Series A Preferred Stock pursuant to this Section 6.The Corporation shall not, however, be required to pay any tax that may be payable in respect of any transfer involved in the issue and delivery of Common Stock in a name other than that in which the shares of Series A Preferred Stock so exchanged were registered. (d)As soon as practicable after the receipt of certificates for Series A Preferred Stock surrendered for exchange accompanied by the notice required by Section 6(c) hereof (and stock powers duly endorsed for transfer as provided in such Section 6(c)), the Corporation shall issue and shall deliver at the transfer agent, or at the principal executive offices of the Corporation if no transfer agent exists, to the holder of such Series A Preferred Stock, or to such other person or persons as may be named in the required notice, a certificate or certificates for the full number of whole shares of Common Stock to which the holder is entitled.If the shares of Common Stock issuable on exchange are not to be issued in the same name as the registration of the certificate for Series A Preferred Stock surrendered for exchange, the person or persons in whose name or names any certificate or certificates for Common Stock shall be issuable upon such exchange shall not be deemed to have become the holder or holders of record of the Common Stock represented thereby until the date on which the transfer agent, or if no such transfer agent exists, the Corporation, shall have received such certificates for Series A Preferred Stock and the aforesaid notice. 3 (e)(i)In case of any reorganization, reclassification or change of the Common Stock (including any such reorganization, reclassification or change in connection with a consolidation or merger in which the Corporation is the continuing entity), or any consolidation of the Corporation with, or merger of the Corporation with or into, any other entity (other than a consolidation or merger in which the Corporation is the continuing entity), or of any sale of the properties and assets of the Corporation as, or substantially as, an entirety to any other person or entity, prior to the Conversion Date, each share of Series A Preferred Stock then outstanding shall thereafter be convertible into the kind and amount of stock or other securities or property receivable upon such reorganization, reclassification, change, consolidation, merger or sale by a holder of the number of shares of Common Stock into which such shares of Series A Preferred Stock would have been converted had the Conversion Date occurred immediately prior to such reorganization, reclassification, change, consolidation, merger or sale.The provisions of this Section 6(e) shall similarly apply to successive reorganizations, reclassifications, changes, consolidations, mergers or sales immediately prior to such reorganization, reclassification, change, consolidation, merger or sale. (ii)In case the Corporation shall, prior to the Conversion Date, (a) issue Common Stock as a dividend or distribution on all shares of Common Stock of the Corporation, (b) split or otherwise subdivide its outstanding Common Stock, (c) combine the outstanding Common Stock into a smaller number of shares, or (d) issue by reclassification of its Common Stock (except in the case of a merger, consolidation or sale of all or substantially all of the assets of the Corporation any shares of the capital stock of the Corporation), the Conversion Rate in effect on the record date for any stock dividend or the effective date of any such other event shall be appropriately adjusted (as determined by the Board of Directors) so that the holder of each share of the Series A Preferred Stock shall thereafter be entitled to receive, upon the conversion of such share, the number of shares of Common Stock or other capital stock which it would own or be entitled to receive immediately after the happening of any of the events mentioned above had such share of the Series A Preferred Stock been converted immediately prior to the close of business on such record date or effective date.The adjustments herein provided shall become effective immediately following the record date for any such stock dividend or the effective date of any such other events.There shall be no adjustment in the Conversion Rate in the event that the Corporation pays a cash dividend. (f)No fractional Common Stock or scrip representing fractional Common Stock shall be issued upon the conversion of Series A Preferred Stock.If any such conversion would otherwise require the issuance of a fractional share of Common Stock, then the Corporation shall pay in lieu of issuing any fractional share an amount in cash equal to the same fraction of the Market Value (as defined below) of one share of Common Stock on the day of Conversion.For the purposes of any computation under this Section 6(f), the “Market Value” per share of Common Stock on any date shall be deemed to be the average of the daily closing prices for the 10 consecutive business days prior to the day in question.The closing price for each day shall be the last sales price or in case no sale takes place on such day, the average of the closing high bid and low asked prices, in either case (a)as officially quoted by the NASD over the counter bulletin board or such other market on which the Common Stock is then listed for trading, or (b)if, in the reasonable judgment of the Board of Directors of the Corporation, the NASD over-the-counter bulletin board is no longer the principal United States market for the Common Stock, then as quoted on the principal United States market for the Common Stock, as determined by the Board of Directors of the Corporation, or (c) if, in the reasonable judgment of the Board of Directors of the Corporation, there exists no principal United States market for the Common Stock, then as reasonably determined by the Board of Directors of the Corporation. 4 (g)No shares of Series A Preferred Stock which have been converted to Common Stock shall be reissued by the Corporation; provided, however, that any such share, upon being converted and canceled, shall be restored to the status of an authorized but unissued share of preferred stock without designation as to series, rights or preferences and may thereafter be issued as a share of preferred stock not designated as Series A Preferred Stock. 7.Restrictions on Certain Actions Affecting Series A Preferred Stock.So long as any Series A Preferred Stock is outstanding, the Corporation will not amend, alter or repeal any of the provisions of its Certificate of Incorporation so as to authorize the issuance of any new series of preferred stock ranking senior to, or on parity with, the Series A Preferred Stock or to adversely affect the rights, powers or preferences of the Series A Preferred Stock without the consent of the holders of at least a majority of the total number of shares of outstanding shares of Series A Preferred Stock whose powers, preferences or special rights would be altered in a substantially similar manner, voting together as a single class, given in person or by proxy. 8.Voting Rights. (a)Except as otherwise provided herein, or as required by the Delaware General Corporation Law, the holders of shares of Series A Preferred Stock shall have the right to vote, together with the holders of all the outstanding shares of capital stock of the Corporation as a single class, and not as a separate class, on all matters on which holders of Common Stock shall have the right to vote.The holders of shares of Series A Preferred Stock shall have the right to cast such number of votes per share that equals the number of whole shares of Common Stock into which each such share of Series A Preferred Stock would be convertible following the Conversion Date, calculated to the nearest whole share. (b)Whenever holders of Series A Preferred Stock are required or permitted to take any action by vote, such action may be taken without a meeting on written consent, setting forth the action so taken and signed by the holders of the outstanding capital stock of the Corporation having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all such shares entitled to vote thereon were present and voted. Each share of the Series A Preferred Stock shall entitle the holder thereof to one vote on all matters to be voted on by the holders of the Series A Preferred Stock, as set forth in this Section 8(b). 5 IN WITNESS WHEREOF, Tamir Biotechnology, Inc. has caused this Designation to be executed this 11th day of December, 2012. TAMIR BIOTECHNOLOGY, INC. By: /s/ Lawrence A. Kenyon Name: Lawrence A. Kenyon Title: Chief Executive Officer and Chief Financial Officer 6
